NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0490-20

EUGENE VILLARREAL,

          Plaintiff-Appellant,

v.

CHOONG KYU SHIM,

          Defendant-Respondent.


                   Submitted November 4, 2021 – Decided December 21, 2021

                   Before Judges Alvarez and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. LT-0715-20.

                   Eugene Villarreal, appellant pro se.

                   Respondent has not filed a brief.

PER CURIAM

          On August 3, 2020, a judge denied plaintiff Eugene Villarreal's

application to vacate an earlier dismissal of a summary dispossess proceeding

brought against defendant Choong Kyu Shim. The earlier dismissal was the
result of the court being informed at a hearing that the property in question had

been foreclosed upon and that plaintiff was no longer the record owner.

Subsequently, Shim's counsel advised the court that her client had vacated the

premises and thus no longer intended to oppose plaintiff's application to

reinstate the complaint. For those reasons, the judge denied the application. We

affirm.

      Villarreal has been self-represented throughout. Although not entirely

clear, he seeks to collect rent arrears from Shim—relief the trial court was not

authorized to grant in a summary dispossess proceeding filed, as was this case,

pursuant to Rule 6:3-4 and N.J.S.A. 2A:18-53. Villarreal may have recourse in

another type of proceeding, but he simply cannot obtain money damages under

this docket number.

      Villarreal could not have been granted possession of the premises in any

event, since he was not the owner as of March 2020. Although he challenges

the sheriff's deed conveying ownership to a third party because at the time it was

shown to the judge it had not been recorded, he does not challenge the reality

that the deed was no longer in his name. The property had been the subject of a

completed mortgage foreclosure action.




                                                                            A-0490-20
                                        2
      Therefore, we deny this appeal of the August 3, 2020 order dismissing the

case for two reasons—the tenant vacated the premises, and Villarreal was not

the owner by that date.

      Affirmed.




                                                                         A-0490-20
                                      3